DETAILED ACTION
In response to the Amendments filed on November 22, 2021, no claims were amended. Currently, claims 1-22 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, Subspecies A5 in the reply filed on November 22, 2021 is acknowledged.  Upon further consideration of the disclosure, applicant’s traversal that the species are not mutually exclusive are persuasive. Therefore, the previous election of species requirement has been withdrawn and all of the claims will be examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. For example, the reference of “[Miller JD, Skeletal muscle pump versus respiratory 

Specification
The disclosure is objected to because of the following informalities: the recitations of “cmH20” on lines 6-12 of pg. 44 and on lines 19 and 20 of pg. 61 should be recited as --cmH2O-- to correct the typographical error of “0” (zero) to “O” (capital letter O) since the unit is centimeter of water. Appropriate correction is required.

Claim Objections
Claims 1-22 are objected to because of the following informalities:
Claim 1: the recitation of “15 cmH20” (line 14) should be recited as --15 cmH2O-- to correct the typographical error.
Claim 2: the recitation of “5 cmH20” should be recited as --5 cmH2O- to correct the typographical error.
Claims 1 and 3: the recitations of “and outlet one-way valve” (line 13 of claim 1 and line 2 of claim 3) is suggested be recited as --and the outlet one-way valve-- so as to avoid confusion of antecedent basis for the recitation.
Claim 4: the recitations of “or outlet one-way valve” (lines 2 and 3) are suggested be recited as --or the outlet one-way valve-- so as to avoid confusion of antecedent basis for the recitation.
Claim 12: the recitation of “respectively, and automatic pumping of fluid received at the inlet through pump body” on line 12 should be recited as --respectively and automatic pumping of fluid received at the inlet through the pump body-- so as to avoid any confusion.
Claim 11: the recitation of “the pump body at least one of: comprises an orientation feature…; or comprises a transition portion” should be recited as --the pump body comprises at least one of: an orientation feature…; or a transition portion--to avoid any confusion.
Claim 22: the recitation of “the actuator, controller, and battery” is suggested to be recited as --the actuator, the controller, and the battery-- so as to avoid any confusion of antecedent basis for the recitation.
Claims 2-11, 13, 14, and 16-22 are objected to for incorporating the above informalities through their respective dependencies. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an orientation feature configured to interface with at least one rib of a patient user when the pump body is implanted between adjacent ribs of the patient user and configured to orient the pump body at a desired angle relative the at least one rib” in claim 11. The recitation of “feature” is a generic placeholder coupled with the function of “orientation…configured to interface with at least one rib of a patient user when the pump body is implanted between 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: stability and orientation feature 200 of Figs. 14A-14B as described on instant pg. 14, lines 15-18, pg. 46, line 13 until pg. 47, line 5; the particular shape of the pump providing arbitrary angle of the pump relative to the chest wall of Figs. 15-19 and 22 including an L-shape of Fig. 15 or a lozenge shape as in Figs. 16-18 and 22 or a flanged-mushroom shape of Fig. 19 as described on instant pg. 15, line 18 until pg. 16, line 6 and lines 17-21 and pg. 47, line 6 until pg. 50, line 5 for Figs. 15-19 and pg. 54, lines 11-15 for Fig. 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “a second area of a patient’s body” (line 12) is confusing because this is the second recitation of “a patient’s body” in the claim where the first recitation is in line 10 with a first area. Therefore, it is unclear whether the recitation in line 12 is referring to the same patient as one recited in line 10 with the first area or another different patient. However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to the same patient’s body in lines 10 and 12. Thus, the recitation is interpreted as --a second area of the patient’s body--. If applicant intends to require that the second area is from another different patient’s body, applicant is advised that the instant disclosure does not appear to provide sufficient support for this scope and thus, written description may be lacking.
claim 6, the recitation of “an inner diameter” and “an outer diameter” is confusing because the claim already recites these limitations in claim 5, to which it depends from. Therefore, it is unclear if the claim is requiring another different inner and outer diameter from the recited inner and outer diameters of claim 5 or referring to the same inner and outer diameter of claim 5. However, as best understood for the purpose of continuous examination, the recitations are interpreted as referring to the same inner and outer diameters of claim 5 and thus, is further limiting the ranges required in claim 5. If applicant intends to require another different set of diameters than that of claim 5, applicant is advised to point to support for this scope so as to avoid any issue with the written description.
Regarding claim 12, the recitation of “the inter chamber” on line 18 lack antecedent basis since this is the first recitation of the limitation. However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to the interior chamber first recited in line 2. Thus, it is suggested that the recitation is recited as --the interior chamber--. However, if applicant intends to require an inter chamber different from the interior chamber as interpreted, written description for this claim scope may be lacking.
Regarding claim 15, the recitation of “a second area of a patient’s body” (line 6) is confusing because this is the second recitation of “a patient’s body” in the claim where the first recitation is in line 4 with a first area. Therefore, it is also unclear whether the recitation in line 6 is referring to the same patient as one recited in line 4 with the first area or another different patient. However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to the same patient’s body in lines 4 and 6. Thus, the recitation is interpreted as --a second area of the patient’s body--. If applicant intends to require that the 
Regarding claim 18, the recitation of “a patient user” is also confusing because it appears that the recitation is requiring a patient user different from the patient whose body the first and second tubes are configured to extend to in claim 15 since claim 15 already recites a patient’s body in line 4. However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to that claims 15 and 18 are referring to the claimed system being used for the same patient wherein the patient body of claim 15 is referring to the body of the patient user of claim 18. Therefore, it is suggested that appropriate clarification such as amending the recitation of claim 18 to recite --the patient-- is required to clarify the confusion.
Claims 2-11, 13, 14, and 16-22 are rejected for incorporating the above confusion through their respective dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 16, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browd (US Pub. No. 2013/0197422 A1).
Claim 15. Browd discloses an electro-mechanical pump-based fluid management system comprising: 
an electro-mechanical pump (104) ([0025]; i.e., peristaltic pump) in fluid communication with an inlet (i.e., inlet at the proximal end of peristaltic pump toward proximal portion 108a) and an outlet (i.e., outlet at distal end of peristaltic pump toward distal portion 108b) (Fig. 2A); and 
a first tube (108a) configured to extend from the inlet and allow fluid movement from a first area of a patient's body to the inlet (Fig. 1A; i.e., brain); and 
a second tube (108b) configured to extend from the outlet and allow fluid movement from the outlet to a second area of a patient's body (Fig. 1A; i.e., peritoneal cavity) ([0025]-[0026]); 
wherein the electro-mechanical pump comprises: 
an actuator (230) which is capable of moving fluid from the inlet to the outlet ([0046]); 
a controller (110) operably connected to the actuator and capable of controlling the actuator ([0050]); and 
a battery (122) operably connected to the controller to provide energy to the controller and the actuator ([0037]).
Claim 16. Browd discloses the electro-mechanical pump-based fluid management system of claim 15, wherein a one-way valve is located in general proximity to one of the inlet or the outlet and is configured to prevent back-flow from the outlet to the inlet ([0050]).
Claim 18. Browd discloses the electro-mechanical pump-based fluid management system of claim 15, wherein the controller is programmed to operate the actuator at each of a plurality of times over a first period of time and, for each of the plurality of times, continue to operate the actuator for a specified period of time less than the first period of time ([0041); since controller 110 carry out an algorithm to operate valve device 104 a predetermined amount each time a measurement outside of a desired limit is detected during a treatment time period).
Claim 20. Browd discloses the electro-mechanical pump-based fluid management system of claim 15, further comprising a sensor (106) that senses fluid flow through the electro-mechanical pump ([0028]) and wherein the controller is programmed to operate the actuator at each of a plurality of times over a period of time and, for each of the plurality of times, continue to operate the actuator until a sensed fluid flow drops below a designated value ([0033]; i.e., each time the measurement is outside of a desired limit includes below and above a designated value).
Claim 21. Browd discloses the electro-mechanical pump-based fluid management system of claim 15, further comprising a sensor (106) that senses pressure inside the electro-mechanical pump ([0028]) and wherein the controller is programmed to operate the actuator at each of a plurality of times over a period of time and, for each of the plurality of times, continue to operate the actuator until a sensed pressure drops below a designated value ([0033]; i.e., when pressure is lower than a desired pressure).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Browd (US Pub. No. 2013/0197422 A1).
Claim 17. Browd discloses the electro-mechanical pump-based fluid management system of claim 15, wherein Browd does not explicitly disclose that the battery is configured to comprise sufficient energy to enable the electro-mechanical pump to move at least 27 liters of fluid from the inlet to the outlet. However, since Browd discloses a battery for providing power to the system ([0037]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the battery with an amount of energy sufficient to enable the electro-mechanical pump to move at least 27 liters of fluid from the inlet to the outlet depending on the amount of energy required for the treatment requirement so as to allowing for optimum fluid flow through the device to mimic optimal body function and since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 for additional details.
Claim 19. Browd discloses the electro-mechanical pump-based fluid management system of claim 15, wherein Browd further discloses that controller 110  carry out an algorithm that moves the valve device 104 a predetermined amount each time a measurement outside of a desired limit (e.g., desired CSF range) is detected ([0033] and [0038]), but does not explicitly the controller is programmed to operate the actuator for an amount of time to pump a desired volume of fluid on a first day post implantation of the electro-mechanical pump-based fluid management system in a patient user and then decrease the amount of time the pump operates the actuator for at least one subsequent day post implantation. However, depending .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Browd (US Pub. No. 2013/0197422 A1) or Browd (US Pub. No. 2013/0197422 A1) in view of Mayse (US Pub. No. 9,393,387 B1).
Claim 22. Browd discloses the electro-mechanical pump-based fluid management system of claim 15, wherein the electro-mechanical pump comprises: 
a pump body (128) having an interior chamber (i.e., interior chamber of catheter 102 in housing 128 throughwhich fluid flows through) in fluid communication with the inlet and the outlet (Fig. 1A, 2A); 
one-way valve for preventing undesired retrograde flow through valve device 104 ([0050]); 
a liquid impermeable membrane (i.e., i.e., liquid-tight seal) separating the interior chamber from a housing compartment comprising the actuator, controller, and battery ([0025]); 

While Browd discloses that valve device 104 comprises one-way valve as a purely mechanical form of preventing undesired retrograde flow ([0050]), Browd does not explicitly disclose of an inlet one-way valve in general proximity to the inlet configured to allow fluid movement from the inlet to the interior chamber and at least substantially preclude fluid movement from the interior chamber to the inlet; and an outlet one-way valve in general proximity to the outlet configured to allow fluid movement from the interior chamber to the outlet and at least substantially preclude fluid movement from the outlet to the interior chamber. However, it is noted that retrograde flow through valve device 104 can occur at the inlet and the outlet of the valve device 104. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Browd with an inlet one-way valve in general proximity to the inlet configured to allow fluid movement from the inlet to the interior chamber and at least substantially preclude fluid movement from the interior chamber to the inlet; and an outlet one-way valve in general proximity to the outlet configured to allow fluid movement from the interior chamber to the outlet and at least substantially preclude fluid movement from the outlet to the interior chamber so as to prevent unwanted retrograde flow in the valve device ([0050]).
Moreover, it is noted that Mayse also discloses an implantable pump with a pump comprising a one-way valve positioned proximity to the inlet and the outlet so as to preclude antegrade flow of flow from into through the outlet into the pump chamber and out of the pump chamber through the inlet (Fig. 3A; col. 7, lines 15-39). Thus, since both Browd and .

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mayse (US Pub. No. 9,393,387 B1), or Mayse (US Pub. No. 9,393,387 B1) in view of Atkinson (US Pat. No. 5,261,459).
Claim 1. Mayse discloses a pump-based fluid management system comprising: 
a pump body (i.e., resilient flexible bulb of pump 110) having an interior chamber (330) in fluid communication with an inlet (130) and an outlet (132) (Figs. 1; 3A) (col. 6, line 56 until col. 7, line 39); 
an inlet one-way valve (320) in general proximity to the inlet configured to allow fluid movement from the inlet to the interior chamber and at least substantially preclude fluid movement from the interior chamber to the inlet (Fig. 3A; col. 7, lines 15-26); 

a first tube (120) configured to extend from the inlet and allow fluid movement from a first area of a patient's body to the inlet (220) (Figs. 1, 2; col. 6, lines 3-25); and 
a second tube (122) configured to extend from the outlet and allow fluid movement from the outlet to a second area of a patient's body (230) (Figs. 1, 2; col. 6, lines 3-25).
While Mayse does not explicitly disclose that at least one of the inlet one-way valve and outlet one-way valve is configured to reseal with a differential back pressure of less than about 15 cmH2O. First, applicant have not provided criticality for the claimed range, indicating simply that the resealing pressure “can” be within the claimed range (instant pg. 44, lines 3-12).​ Second, it is noted that Mayse discloses intercostal pump 110 being positioned to be used in the pleural cavity (Fig. 2) wherein the breathing and corresponding compression/decompression of the rib cage of the patient automatically cause intercostal pump 110 to operate (col. 6, lines 3-25), wherein one-way valves of intercostal pump 110 control fluid flow during operation, as such the differential back pressure at which the reseal pressure for the one-way valves is disclosed to be a result effective variable in that changing the differential back pressure at which the one-way valves reseals changes the flow rate of the fluid through intercostal pump 110. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Mayse with the feature of the 2O is a matter of routine optimization so that the one-way valves actuate at a pressure allowing for optimum fluid flow through the device to mimic optimal body function since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 for additional details.
Moreover, Atkinson also discloses a medical valve can be formed with dimensions for a cracking pressure of less than about 15cmH-2O including specifically for 2.125 inches of water (about 5.39 cmH-2O) on col. 7, lines 52-65 and 4 inches of water (about 10.15 cmH-2O)  on col. 8, lines 35-48. Therefore, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the valves of Mayse with at least one of the inlet one-way valve and outlet one-way valve is configured to reseal with a differential back pressure of less than about 15 cmH2O as disclosed by Atkinson depending on the particular flow requirement of the application and since valves having such cracking pressure are known to be suitable for medical applications (col. 4, lines 32-46 of Atkinson).
Claim 2. Mayse and Mayse in view of Atkinson discloses the pump-based fluid management system of claim 1, but also does not explicitly disclose that the differential back pressure to reseal the at least one of the inlet one-way valve and outlet one-way valve is less than about 5 cmH2O. Again, applicant also have not provided criticality for the claimed range, indicating simply that the resealing pressure “can” be within the claimed range (instant pg. 44, lines 3-12). However, Mayse discloses one-way valves of intercostal pump 110 control fluid flow during use with intercostal pump 110 being positioned to be used in the pleural cavity (Fig. 2) 2O is a matter of routine optimization so that the one-way valves actuate at a pressure allowing for optimum fluid flow through the device to mimic optimal body function since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 for additional details.
Moreover, Atkinson also further disclose that material property and dimensions of a valve controls the cracking pressure of the valve (col. 5, lines 3-18) wherein one may choose the appropriate properties in order to achieve a desired cracking pressure and provide a desired flow rate (col. 7, lines 18-34). Therefore, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the valves of Mayse with the differential back pressure to reseal the at least one of the inlet one-way valve and outlet one-way valve is less than about 5 cmH2O as disclosed by Atkinson depending on desired cracking pressure and desired flow rate required for the particular medical applications (col. 4, lines 32-46 and col. 7, lines 18-34 of Atkinson).
Claim 3. Mayse and Mayse in view of Atkinson discloses the pump-based fluid management system of claim 1, but since Mayse discloses that the inlet valve and the outlet valve prevent fluid movement into the respective inlet tube and the interior space (col. 7, lines 15-39) wherein appropriate reinforcements may be applied the inlet valve and the outlet valve so that that the compression/decompression of intercostal pump does not cause significant compression of, or undesirable wear to, the inlet valve and the outlet valve (col. 7, lines 40-47), Mayse disclose that both the inlet one-way valve and outlet one-way valve are configured to resist deformation from an applied back pressure once resealed. Similarly, since Atkinson also further discloses that the valve resist opening movement (col. 6, lines 20-29; i.e., resisting opening movement), the device of Mayse in view of Atkinson also comprises both the inlet one-way valve and outlet one-way valve are configured to resist deformation from an applied back pressure once resealed.
Claim 4. Mayse and Mayse in view of Atkinson discloses the pump-based fluid management system of claim 3, wherein Mayse discloses that a back pressure applied to the inlet one-way valve or the outlet one-way valve correspondingly produces a deformation of the inlet one-way valve or the outlet one-way valve (col. 7, lines 15-39), but does not specifically disclose that an applied back pressure of 50 cmH2O on the inlet one-way valve or the outlet one-way valve correspondingly produces a deformation of the inlet one-way valve or outlet one-way valve of less than 200 microliters. However, applicant also have not provided criticality for the claimed range, indicating simply that the resealing pressure and flow rate “may” be within the claimed range (instant pg. 44, line 22 until pg. 45, line 2). Therefore, since Mayse discloses one-way valves of intercostal pump 110 control fluid flow during use with intercostal 2O on the inlet one-way valve or the outlet one-way valve correspondingly produces a deformation of the inlet one-way valve or outlet one-way valve of less than 200 microliters is a matter of routine optimization so that the one-way valves actuate at a pressure allowing for optimum fluid flow through the device to mimic optimal body function since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 for additional details.
Claim 5. Mayse and Mayse in view of Atkinson discloses the pump-based fluid management system of claim 1, wherein Mayse further discloses that at least a portion of the pump body comprises a generally cylindrical cross-section (Figs. 3A, 3B) with an inner diameter of between about 4 mm and 10 mm  (col. 7, lines 12-13; i.e., 1/4 of an inch, which is 6.35 mm)  and an outer diameter of between about 6 mm and 12 mm (col. 7, line 13; i.e., 5/16 of an inch, which is about 7.94 mm).
Claim 6. Mayse and Mayse in view of Atkinson discloses the pump-based fluid management system of claim 5, wherein Mayse further discloses that the at least a portion of 
Claim 7. Mayse and Mayse in view of Atkinson discloses the pump-based fluid management system of claim 5, wherein Mayse further discloses that the at least a portion of the pump body comprises a wall thickness of between about 0.7 mm and 1.0 mm (col. 7, lines 10-11; i.e., 1/32 inch is about 0.79 mm).
Claim 8. Mayse and Mayse in view of Atkinson discloses the pump-based fluid management system of claim 1, wherein Mayse further discloses the pump body comprises at least one reinforcing member integrated into or attached to a wall of the pump body and configured to distribute a force applied to the wall along a length of the wall (col. 7, lines 40-47; i.e., reinforce as desired).
Claim 9. Mayse and Mayse in view of Atkinson discloses the pump-based fluid management system of claim 1, wherein Mayse further discloses at least a portion of the pump body is comprised of a self-sealing material (col. 7, line 10; i.e., silicon is one of the disclosed self-sealing material, see instant pg. 52, lines 23-24).
Claim 11. Mayse and Mayse in view of Atkinson discloses the pump-based fluid management system of claim 1, wherein the pump body at least one of: 
comprises an orientation feature (i.e., shape of the pump body) configured to interface with at least one rib of a patient user when the pump body is implanted between adjacent ribs of the patient user (Figs. 2, 4A-4B) and configured to orient the pump body at a desired angle relative the at least one rib (col. 5, lines 32-41); or 
comprises a transition portion that angles a first portion of the pump body comprising the inlet relative a second portion of the pump body comprising the outlet (col. 5, lines 36-42; i.e., such as a ninety-degree angle).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mayse (US Pub. No. 9,393,387 B1) in view of Forsell (US Pub. No. 2011/0196194 A1) or alternatively, Mayse (US Pub. No. 9,393,387 B1) in view of Atkinson (US Pat. No. 5,261,459) further in view Forsell (US Pub. No. 2011/0196194 A1).
Claim 10. Mayse and Mayse in view of Atkinson discloses the pump-based fluid management system of claim 1, wherein Mayse further discloses comprised of a self-sealing material (col. 7, line 10; i.e., silicon is one of the disclosed self-sealing material, see instant pg. 52, lines 23-24), but does not further disclose of an accessory access port in fluid communication with the interior chamber. However, it is noted that Forsell also discloses an pump-based fluid management system comprising a pump (53) with an interior chamber with a first tube (i.e., tube to reservoir 54) extending from an inlet and a second tube (i.e., tube extending to expandable member 20) extending from an outlet ([0051]) and further comprising an accessory access port (55) in fluid communication with the interior chamber to allow for coupling of structures such as the expandable member and the operating reservoir to the interior chamber ([0051]). Therefore, since Mayse, Mayse in view of Atkinson and Forsell are all drawn to the implantable fluid management systems, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the systems of Mayse and Mayse in view of Atkinson with the feature of an accessory access port in fluid communication with the interior chamber so as to allow for attachment of elements to the pump for controlling fluid flow.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mayse (US Pub. No. 9,393,387 B1) in view of Forsell (US Pub. No. 2011/0196194 A1).
Claim 12. Mayse discloses a pump-based fluid management system comprising: 
a pump body (i.e., resilient flexible bulb of pump 110) having an interior chamber (330) in fluid communication with an inlet (130) and an outlet (132) (Figs. 1; 3A) (col. 6, line 56 until col. 7, line 39); 
an inlet one-way valve (320) in general proximity to the inlet configured to allow fluid movement from the inlet to the interior chamber and at least substantially preclude fluid movement from the interior chamber to the inlet (Fig. 3A; col. 7, lines 15-26); 
an outlet one-way valve (322) in general proximity to the outlet configured to allow fluid movement from the interior chamber to the outlet and at least substantially preclude fluid movement from the outlet to the interior chamber (Fig. 3A; col. 7, lines 28-39); and 
wherein the pump body is comprised of a resilient flexible material selected such that when the pump body is implanted between adjacent ribs of a patient user, expansion and contraction of the patient user's rib cage causes decompression and compression of the pump body, respectively, and automatic pumping of fluid received at the inlet through pump body and out the outlet (col. 6, lines 3-25).
However, Mayse does not explicitly disclose wherein the pump body further comprises a manually depressable portion comprised of a deformable material that returns to its original shape after deformation, the manually depressable portion configured to face outward from the rib cage of the patient user when the pump body is implanted between adjacent ribs of the patient user, the manually depressable portion further configured, upon being depressed, to pump fluid from the inter chamber to the outlet. However, it is noted that Forsell discloses an implantable pump-based fluid management system comprising only pump system 10 or alternatively further comprising a hydraulic fluid reservoir 1013 hydraulically connected to the apparatus 10 such as disclosed for system 1000 so that non-invasive regulation can be performed by manually pressing the hydraulic reservoir connected to the apparatus ([0094]; FIG. 21). Forsell further discloses that hydraulic fluid reservoir 1013 being a manually depressable portion comprised of a deformable material that returns to its original shape after deformation, the manually depressable portion configured to face outward from the rib cage of the patient user when the pump body is implanted between adjacent ribs of the patient user, the manually depressable portion further configured, upon being depressed, to pump fluid from the inter chamber to the outlet ([0165]; i.e., with means 1013a for keeping shape after compression) Therefore, since Mayse and Forsell are all 
Claim 13. Mayse in view of Forsell discloses the pump-based fluid management system of claim 12, wherein Forsell further discloses that the manually depressable portion comprises a generally domed-shaped portion and coupled to the pump body (Fig. 21; i.e., hydraulic fluid reservoir 1013 illustrated with a dome shape). Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the manually depressable portion of Mayse in view of Forsell also comprises a generally domed-shaped portion of the pump body.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mayse (US Pub. No. 9,393,387 B1) in view of Forsell (US Pub. No. 2011/0196194 A1) and Atkinson (US Pat. No. 5,261,459).
Claim 14. Mayse in view of Forsell discloses the pump-based fluid management system of claim 13, but does not explicitly disclose that the generally domed-shape portion is comprised of a self-sealing material since Forsell is silent to the material composition. However, Mayse further discloses that silicone one of the materials suitable for implantable fluid pump (col. 7, line 10). Moreover, Atkinson also discloses that silicone 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNA ZHANG/Primary Examiner, Art Unit 3783